Case 6:06-cr-00022-ACC-LRH Document 110 Filed 01/12/21 Page 1 of 2 PageID 339




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                           ORLANDO DIVISION

   UNITED STATES OF AMERICA

   v.                                             Case No. 6:06-cr-22-Orl-22LRH

   JASON E. MADOW

        NOTICE OF SUBSTITUTION OF GOVERNMENT COUNSEL

         The United States of America, by Maria Chapa Lopez, United States

   Attorney for the Middle District of Florida, hereby respectfully requests the

   Clerk of Court to substitute the undersigned Assistant United States Attorney

   Julie A. Simonsen as government co-counsel for Assistant United States

   Attorney Jillian M. Jewell.

                                           Respectfully submitted,

                                           MARIA CHAPA LOPEZ
                                           United States Attorney

                                    By:    s/ Julie A. Simonsen
                                           JULIE A. SIMONSEN
                                           Assistant United States Attorney
                                           Florida Bar No. 70647
                                           Financial Litigation Unit
                                           400 North Tampa Street, Suite 3200
                                           Tampa, FL 33602
                                           Telephone: (813) 274-6065
                                           Facsimile: (813) 301-3103
                                           E-Mail: FLUDocket.mailbox@usdoj.gov
Case 6:06-cr-00022-ACC-LRH Document 110 Filed 01/12/21 Page 2 of 2 PageID 340




                            CERTIFICATE OF SERVICE

          I certify that on January 12, 2021, I electronically filed the foregoing

   with the Clerk of Court by using the CM/ECF system, which will send a

   notice of electronic filing to all parties of record.

                                              s/ Julie A. Simonsen
                                              JULIE A. SIMONSEN
                                              Assistant United States Attorney




                                             2
